Citation Nr: 9919985	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant, who was born in January 1950, had active service 
from September 1968 and April 1970 and September 1972 to July 
1976.  He was apparently in the Reserve between the periods 
of active duty.  There is no allegation or evidence of any 
active or inactive duty for training periods that are any way 
pertinent to this appeal.

Historically, by a February 1977 rating decision, service 
connection for residuals of a right knee injury was denied.  
Appellant was notified of that adverse decision the following 
month, but did not file a timely Notice of Disagreement 
therewith.  That February 1977 rating decision represents the 
last final decision with respect to the right knee service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
service connection for neck and back disabilities; denied 
reopening of a claim for service connection for a right knee 
disorder; and denied entitlement to a permanent and total 
disability rating for pension purposes.  In his May 1998 
Substantive Appeal, appellant checked off a box indicating 
that he wanted a "BVA hearing at a local VA office before a 
member, or members, of the BVA" (i.e., a "Travel Board 
hearing").  In June 1998, the RO sent him a letter, 
requesting him to clarify whether or not he still desired a 
hearing and, if so, what type of hearing.  Later that month, 
he returned that letter and checked off a box therein 
indicating that he wanted a hearing before an RO hearing 
officer instead of a "Travel Board hearing."  Subsequently, 
an RO hearing was scheduled for October 1998 and he was 
provided notice thereof.  However, appellant failed to report 
for that hearing.  The case is now before the Board for 
appellate review.

The Board will render a decision herein on the issues as 
delineated on the title page of this decision, except for the 
pension issue, which will be dealt with in the REMAND section 
below.  


FINDINGS OF FACT

1.  A chronic neck disability has not been shown, by 
competent evidence, to have been present during appellant's 
service or proximate thereto; and cervical arthritis was not 
manifested to a degree of 10 percent within one year after 
service.  A chronic neck disability was initially clinically 
shown decades after service.  

2.  A chronic back disability has not been shown, by 
competent evidence, to be currently manifested.

3.  By a February 1977 rating decision, service connection 
for residuals of a right knee injury was denied.  Appellant 
was notified of that adverse decision the following month, 
but did not file a timely Notice of Disagreement therewith. 

4.  Additional evidence submitted subsequent to that 
unappealed February 1977 rating decision, which denied 
service connection for residuals of a right knee injury, when 
viewed in the context of all the evidence, does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for a 
neck disability.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  Evidence received subsequent to the unappealed February 
1977 rating decision, which denied service connection for 
residuals of a right knee injury, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these aforecited service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection for 
VA disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


I.  Service Connection for Neck and Back Disabilities

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for neck and back 
disabilities.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  See also Wade v. West, 11 Vet. 
App. 302 (1998), wherein the Court held that the claims in 
that case were not well grounded, since although service 
medical records were missing and there was evidence of 
present disability, the record did not contain medical 
evidence of a causal relationship between the current 
disability and service.

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that these claims were denied, in part, 
due to the lack of clinical evidence indicating that a 
chronic neck or back disorder was related to service or that 
a back disorder was even existent.  See, in particular, an 
April 1998 Statement of the Case, which included provisions 
of law with respect to veterans' responsibility for filing a 
well-grounded claim; and specifically referred to the lack of 
medical evidence relating the claimed disabilities to 
military service.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these service connection claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support these claims.  

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that would render these service 
connection claims well grounded.

Although appellant's medical records for the initial period 
of service are not of record, it appears from an August 1976 
deferred rating decision sheet that the San Francisco, 
California, Regional Office deferred adjudication of 
appellant's July 1976 claim for service connection "to 
request all SMRs (both periods of service)"; and a number of 
service medical records were in fact obtained and associated 
with the claims folder.  In any event, the service medical 
records currently associated with the claims folder consist 
of medical records pertaining to the second period of active 
service and these records do not indicate any history of a 
neck or back disability with respect to either the initial 
period of service.  He does not specifically contend that any 
neck or back disability is related to the initial period of 
service.  Additionally, the medical records for the second 
period of service are more probative than earlier medical 
records, because they would indicate appellant's health 
status shortly prior to his July 1976 service discharge.  

An August 1972 service reenlistment examination report and an 
associated medical questionnaire make no mention of any 
complaints, findings, or diagnoses pertaining to a neck or 
back disability or history thereof.  The medical records for 
the second period of service make no mention of any 
complaints, findings, or diagnoses pertaining to a neck 
disability or history thereof.  However, said medical records 
reflect that in March 1975, appellant fell down a ladder 
aboard ship and sustained abrasions on the back.  
Significantly, x-rays of the lumbosacral spine were negative; 
and although in April 1975, he complained of lumbar region 
pain, the impression was contusion of the lumbar area.  
Tylenol and a return to duty were prescribed.  

A neck or back disability was neither claimed nor clinically 
reported during the remainder of the second service period or 
on subsequent VA examination in November 1976, shortly after 
service discharge.  On that examination, appellant's neck was 
clinically described as supple; carriage was normal; posture 
was erect; and he reported not having received any treatment 
since service.  It is also significant that on his initial 
application for VA disability benefits filed in July 1976, no 
mention of a neck or back disability was made.  

None of the post-service clinical records document any 
treatment for a chronic back disability.  The Court, in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The earliest post-service clinical evidence of a neck 
disability was not until 1997, decades after service, when 
clinical records from J. Michael Weaver, M.D., reported 
cervical degenerative arthritis/disc disease.  However, 
appellant is not competent to express an opinion as to the 
clinical significance, if any, of those reported clinical 
findings.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  Also, Dr. Weaver did not render an etiological 
opinion with respect thereto.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade, supra.  

In short, since a chronic neck disability has not been shown, 
by competent evidence, to have been present during 
appellant's service or proximate thereto; cervical arthritis 
was not manifested to a degree of 10 percent within one year 
after service; a chronic neck disability was initially 
clinically shown decades after service; and a chronic back 
disability has not been shown, by competent evidence, to be 
currently manifested, the claims for service connection for 
neck and back disabilities are not well grounded.  The claims 
are therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994).  See also, Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Right Knee 
Disorder

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a right 
knee injury, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The unappealed rating decision of February 1977, which denied 
service connection for residuals of a right knee injury, is 
final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding this issue with 
directions to provide additional assistance to the appellant.  
In Gowen v. Derwinski, 3 Vet. App. 286 (1992), a persuasive 
single-judge memorandum decision, the Court stated that where 
new and material evidence has not been presented to reopen a 
previously denied claim, there is a statutory duty to assist 
the veteran in two circumstances:  (1) Where the claimant has 
specifically requested certain assistance (private medical 
records) which might help to substantiate his claim; and, 
(2) where the evidence before the Board raised sufficient 
notice of pertinent records (again, private medical records), 
which may constitute new and material evidence sufficient to 
justify reopening a prior claim.  See also Counts v. Brown, 6 
Vet. App. 473 (1994); and Graves v. Brown, 8 Vet. App. 522, 
525 (1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant was knowledgeable regarding 
the necessity of competent evidence showing that a right 
leg/knee disability exists.  See, in particular, the April 
1998 Statement of the Case.  Additionally, it does not appear 
that appellant has informed the VA of the existence of any 
specific competent evidence that might prove to be new and 
material concerning this appellate issue.  See Graves, at 8 
Vet. App. 525.  That April 1998 Statement of the Case also 
set forth the legal requisites for reopening a service 
connection claim under then judicial precedents prior to 
Hodge.  The Board will herein apply the appropriate statutory 
and regulatory provisions pertaining to reopening of service 
connection claims in accordance with the holding in Hodge, 
which will not result in any prejudicial effect.  This is 
especially true as the evidence is not, at a minimum, new, in 
that it is not redundant or cumulative.  As such, it can not 
be "new and material" under the current legal construct.

The evidence previously considered in the unappealed rating 
decision of February 1977 reveals that during the second 
period of service in January 1976, appellant's right knee 
reportedly buckled inward while he was carrying a heavy load.  
An x-ray was negative.  The impression was sprain.  On 
clinical evaluation a few days later, it was reported that 
said right knee valgus injury had occurred while attempting 
to pick up 300-pound shackles that had fallen.  The right 
knee had pain, swelling, effusion, tenderness, and restricted 
motion.  No ligamentous laxity/instability was noted.  The 
impression was right medial collateral ligament sprain.  In 
February 1976, he received physical therapy for right medial 
collateral ligament strain; and that injury was assessed as 
improving.  

An April 1976 service Medical Board report included a 
February 1976 hospitalization report.  That report of 
February 1976 hospitalization, which was primarily for an 
unrelated condition, indicated that appellant complained of 
mild discomfort in the posterior aspect of the right knee 
with running and questionable swelling.  However, clinical 
findings were essentially unremarkable.  The impression was 
healed right medial collateral ligament sprain with mild 
subjective complaints but no objective pathologic findings.  
The April 1976 service Medical Board report included a 
diagnosis of healed right medial collateral ligament sprain, 
not considered disqualifying.  Later that month, appellant 
filed a rebuttal statement thereto, alleging residual right 
knee disability.  However, on his initial application for VA 
disability benefits filed in July 1976, no mention of a 
chronic right knee disability was made.  A chronic right knee 
disability was neither claimed nor clinically reported on 
subsequent VA examination in November 1976, shortly after 
service discharge.  On that examination, clinical findings 
were unremarkable and it was specifically noted that there 
was no ligamentous or bony injury of that knee.  Based on the 
evidentiary record then existent, the February 1977 rating 
decision (including notice) denied service connection for 
residuals of a right knee injury on the basis that the 
claimed disability was not shown on last examination in 
service or on VA examination.  

The evidence received subsequent to the unappealed February 
1977 rating decision is not new and material.  In 1998, 
appellant submitted 1997-1998 private clinical records from 
Dr. Weaver.  However, none of the post-service clinical 
records document any chronic right leg/knee disability.  Lay 
assertions of medical causation are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, additional evidence submitted 
subsequent to that unappealed February 1977 rating decision, 
which denied service connection for residuals of a right knee 
injury, when viewed in the context of all the evidence, does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Since new and material evidence has not been submitted, the 
claim for service connection for a right knee disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni v. Brown, 
5 Vet. App. 463 (1993).


ORDER

Appellant's claims of entitlement to service connection for 
neck and back disabilities are not well-grounded, and 
therefore, denied.  New and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a right knee injury and, 
therefore, this claim is denied.  


REMAND

With respect to the remaining pension issue, the RO, in its 
April 1998 rating decision, rated the appellant's non-
service-connected disabilities as:  Cervical spine pain, 
10 percent disabling; status post left wrist fracture, 10 
percent disabling; degenerative arthritis of the right elbow, 
10 percent disabling; and back and right leg conditions, each 
rated as noncompensable.  However, appellant was last 
afforded a VA examination in November 1976, more than two 
decades ago.  Accordingly, for determining the issue of 
entitlement to pension benefits, the Board deems it necessary 
to remand the case to the RO, in part, to arrange 
comprehensive VA examinations to identify the nature and 
severity of diseases, injuries, or residual conditions 
suggested by the appellant's complaints, symptoms, or 
findings at the time of examination; and for the RO to 
consider each of the disabilities for pension purposes with 
application of the appropriate diagnostic codes in the VA's 
Schedule for Rating Disabilities.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request the complete names and addresses 
of any physicians or medical facilities 
which have provided him any recent, 
relevant medical treatment.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers, and these records should be 
associated with the claims folder.  In 
addition, as appropriate, a work history 
should be solicited from the veteran and 
former employers, as pertinent, should be 
contacted to ascertain the reasons for 
employment termination.  Appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical reports or employment 
information to the VA.

2.  The RO should obtain additional VA 
medical treatment records, if any, and 
associate these with the claims folder.  
The appellant should provide dates and 
locations of any additional relevant VA 
treatment, to assist the RO in obtaining 
such treatment records, as needed.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  The RO should arrange appropriate 
examinations to evaluate any disabilities 
that appellant may have, for purposes of 
determining whether he is permanently and 
totally disabled for pension purposes.  
These should include, but are not limited 
to, orthopedic and neurologic 
examinations and a social and industrial 
survey.  All indicated tests and studies 
should be performed, including, but not 
limited to, range of motion studies of 
the cervical spine, left wrist, and right 
elbow.  The physicians and social worker 
are requested to review the entire claims 
folder, adequately summarize the relevant 
history and clinical findings, and 
describe in detail the impact the 
disabilities, either singularly or in 
combination, have upon appellant's 
employability.  The physicians and social 
worker should specify whether appellant 
is capable of any form of gainful 
employment, such as of a relatively 
nonstrenuous, nonmanual labor nature.

5.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matter.

6.  The RO should again consider each of 
the appellant's disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating 
Disabilities to determine the percentage 
of impairment caused by each disability.  
The RO should consider whether the 
appellant is permanently and totally 
disabled under the "average person" 
standard of 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. § 4.15 (1998) 
or under the "unemployability" standard 
of 38 C.F.R. § 4.17 (1998).  If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(1998).

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action is required 
of the appellant until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

